FILED
                             NOT FOR PUBLICATION                             OCT 12 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



IVAN VON STAICH,                                  No. 09-16390

               Plaintiff - Appellant,             D.C. No. 2:05-cv-01235-GEB-
                                                  GGH
  v.

ARNOLD SCHWARZENEGGER,                            MEMORANDUM *
Governor of California; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Ivan Von Staich, a California state prisoner, appeals pro se from the district

court’s summary judgment in his action alleging defendants violated the Religious

Land Use and Institutionalized Persons Act of 2000 (“RLUIPA”) by considering


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
grooming violations during his parole hearings. We have jurisdiction under 28

U.S.C. § 1291. We review de novo the district court’s summary judgment. San

Jose Christian Coll. v. City of Morgan Hill, 360 F.3d 1024, 1029 (9th Cir. 2004).

We review for an abuse of discretion the district court’s denial of a motion to

amend. Chappel v. Lab. Corp. of Am., 232 F.3d 719, 725 (9th Cir. 2000). We may

affirm on any basis supported by the record. Dittman v. California, 191 F.3d 1020,

1027 n.3 (9th Cir. 1999). We affirm.

      The district court properly granted summary judgment to the defendants

because, as a result of a settlement in another case, Von Staich had all recent

grooming violations removed from his central file, and the consideration of his

earlier violations did not impose a substantial burden on his religious exercise. See

San Jose Christian Coll., 360 F.3d at 1034 (“[A] substantial burden on religious

exercise must impose a significantly great restriction or onus upon such exercise.”)

(internal quotation marks omitted); cf. Warsoldier v. Woodford, 418 F.3d 989, 996

(9th Cir. 2005) (finding a substantial burden because the grooming policy put

pressure on inmates to abandon their religious beliefs).

      The district court did not abuse its discretion in denying Von Staich’s

motion to file a Fourth Amended Complaint after properly finding undue delay and




                                          2                                       09-16390
prejudice to the defendants. See Lockheed Martin Corp. v. Network Solutions, Inc.,

194 F.3d 980, 986 (9th Cir. 1999).

      Von Staich’s remaining contentions are unpersuasive.

      AFFIRMED.




                                        3                                  09-16390